Dear Secretary Carnahan:
This office received your letter of February 7, 2008, submitting a proposed summary statement prepared under Section 116.334, RSMo, for the petition submitted by Alphonso Mayfield on January 17, 2008. The proposed summary statement is as follows:
  Shall Missouri law be amended to enable the elderly and Missourians with disabilities to continue living independently in their homes by creating the Missouri Quality Homecare Council to ensure the availability of quality home care services under the Medicaid program by recruiting, training, and stabilizing the home care workforce?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
                                                   Very truly yours, _________________________ Jeremiah W. (Jay) Nixon Attorney General *Page 1